Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 1-20 recite “volatile memory” and “non-volatile memory”. As defined in the specification, “volatile memory” refers to a memory requiring continuous power supply to maintain stored information (paragraph [0047]) and “non-volatile memory” refers to a memory capable of maintaining stored information even if power supply is stopped (paragraph [0046]). As exemplary uses of the terms in the prior art, Patterson et al. disclose volatile memory includes the standard dynamic random-access memory (DRAM, also commonly referred to as simply RAM) common to any generic computing device, and disclose non-volatile memory includes magnetic disks and flash memory used as computer-readable storage media and common to any generic computing device. Microsoft suggests the term non-volatile memory is “intended to refer to core memory”, but that “the term is occasionally used in reference to disk subsystems as well”.
	Given the definitions above and in light of the specification, a broadest reasonable interpretation of “volatile memory” therefore includes generic RAM (also sometimes referred to simply as “memory”) as used in any generic computing device. Similarly, a broadest reasonable interpretation of “non-volatile memory” includes generic computer-readable storage media, such as hard disks, flash drives, etc. as used in any generic computing device.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-4, 8-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozen et al. (U.S. Patent Application Pub. No. 2019/0103100, hereinafter “Rozen”, in view of Kim et al. (U.S. Patent Application Pub. No. 2015/0340028, hereinafter “Kim”).
	In regard to claim 1, Rozen discloses an electronic device (Fig. 1, speech processing system 1) comprising: 
a microphone (microphone 10, paragraph [0021]); 
a non-volatile memory (see Fig. 5, non-volatile storage 514, paragraph [0049]) configured to store virtual assistant model data comprising data that is classified according to a plurality of domains (a plurality of knowledge domain/language models paragraph [0033]); 
a volatile memory (volatile memory device 512, paragraph [0049]); and 
a processor (processor 510, paragraph [0049]) configured to: 
based on receiving, through the microphone, a trigger input to perform speech recognition for a user speech, initiate loading the virtual assistant model data from the non-volatile memory into the volatile memory (upon receiving a wakeup voice command, context characteristics are identified and used to load the necessary language components into memory, paragraph [0038])
load, into the volatile memory, first data from among the data classified according to the plurality of domains (particular domain/language models are loaded into memory based on the context characteristics, paragraph [0033]).
Rozen does not disclose model data that is commonly used for the plurality of domains.
Kim discloses an electronic device comprising a non-volatile memory (non-volatile storage media, paragraphs [0099-0100]) configured to store virtual assistant model data comprising data that is 
load, into the volatile memory, first data from among the data classified according to the plurality of domains and, while loading the first data into the volatile memory, load at least a part of the data commonly used for the plurality of domains into the volatile memory (a specific domain search space and a general domain search space are loaded together into memory, paragraph [0075]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add model data comprising data that is commonly used for the plurality of domains, because this would allow combinations of generally used words and domain specific words to be recognized in an utterance, while reducing memory loading time, as taught by Kim, paragraphs [0043-0044] and [0050]).

In regard to claim 2, Rozen discloses the processor is further configured to: 
based on receiving a first user speech through the microphone, obtain a first text corresponding to the first user speech by performing speech recognition for the first user speech (a Linguistic Context Engine (LCE) performs automatic speech recognition (ASR) on input audio samples, paragraphs [0031-0032]); and 
based on the obtained first text, identify at least one first domain corresponding to the first user speech among the plurality of domains (the LCE identifies a domain based on words associated with one or more domains, paragraph [0033]).

In regard to claim 3, Rozen discloses the processor is further configured to, based on the identified at least one first domain, load, as the first data, data corresponding to the identified at least 

In regard to claim 4, Rozen discloses the processor is further configured to: 
process the loaded first data corresponding to the identified at least first one domain (the loaded domain models are used by a voice recognition engine, paragraphs [0033-0035]); and 
perform natural language understanding for the first text based on the processed first data (the voice recognition engine performs natural language understanding, paragraph [0017]).

In regard to claim 8, Rozen discloses a method for controlling an electronic device (Fig. 1, speech processing system 1) comprising volatile memory (volatile memory device 512, paragraph [0049]) and a non-volatile memory (see Fig. 5, non-volatile storage 514, paragraph [0049]) storing virtual assistant model data comprising data that is classified in accordance with a plurality of domains (a plurality of knowledge domain/language models paragraph [0033]), the method comprising:
based on receiving a trigger input to perform speech recognition for a user speech, initiating loading the virtual assistant model data from the non-volatile memory into the volatile memory (upon receiving a wakeup voice command, context characteristics are identified and used to load the necessary language components into memory, paragraph [0038])
loading, into the volatile memory, first data, from among the data classified according to the plurality of domains (particular domain/language models are loaded into memory based on the context characteristics, paragraph [0033]).
Rozen does not disclose model data that is commonly used for the plurality of domains.

loading, into the volatile memory, first data from among the data classified according to the plurality of domains and, while loading the first data into the volatile memory, loading at least a part of the data commonly used for the plurality of domains into the volatile memory (a specific domain search space and a general domain search space are loaded together into memory, paragraph [0075]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add model data comprising data that is commonly used for the plurality of domains, because this would allow combinations of generally used words and domain specific words to be recognized in an utterance, while reducing memory loading time, as taught by Kim, paragraphs [0043-0044] and [0050]).

In regard to claim 9, Rozen discloses based on receiving a first user speech, obtaining a first text corresponding to the first user speech by performing speech recognition for the first user speech (a Linguistic Context Engine (LCE) performs automatic speech recognition (ASR) on input audio samples, paragraphs [0031-0032]); and 
based on the obtained first text, identifying at least one first domain corresponding to the first user speech among the plurality of domains (the LCE identifies a domain based on words associated with one or more domains, paragraph [0033]).


based on the identified at least one first domain, loading, as the first data, data corresponding to the identified at least one first domain, from among the data classified according to the plurality of domains, into the volatile memory (based on the identified domain, a particular language model for that domain is loaded into memory, paragraph [0033]).

In regard to claim 11, Rozen discloses processing the loaded first data corresponding to the identified at least first one domain (the loaded domain models are used by a voice recognition engine, paragraphs [0033-0035]); and 
performing natural language understanding for the first text based on the processed first data (the voice recognition engine performs natural language understanding, paragraph [0017]).

In regard to claim 15, Rozen discloses a non-transitory computer readable recording medium having recorded thereon instructions executable by at least one processor for performing the method of claim 8 (paragraph [0063]).

In regard to claim 16, Rozen discloses an electronic device (Fig. 1, speech processing system 1) comprising: 
a non-volatile memory (see Fig. 5, non-volatile storage 514, paragraph [0049]) configured to store virtual assistant model data comprising data that is classified according to a plurality of domains (a plurality of knowledge domain/language models paragraph [0033]); 
a volatile memory (volatile memory device 512, paragraph [0049]); and 
a processor (processor 510, paragraph [0049]) configured to: 

Rozen does not disclose model data that is commonly used for the plurality of domains.
Kim discloses an electronic device comprising a non-volatile memory (non-volatile storage media, paragraphs [0099-0100]) configured to store virtual assistant model data comprising data that is classified according to a plurality of domains and data that is commonly used for the plurality of domains (see Fig. 3, a voice recognition search space is divided into a general domain search space 301 and a specific domain search space 302, paragraph [0067]); and
loading, into the volatile memory, first data from among the data classified according to the plurality of domains and, while loading the first data into the volatile memory, loading at least a part of the data commonly used for the plurality of domains into the volatile memory (a specific domain search space and a general domain search space are loaded together into memory, paragraph [0075]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add model data comprising data that is commonly used for the plurality of domains, because this would allow combinations of generally used words and domain specific words to be recognized in an utterance, while reducing memory loading time, as taught by Kim, paragraphs [0043-0044] and [0050]).

In regard to claim 17, Rozen discloses the processor is further configured to: 
based on receiving a first user speech, obtain a first text corresponding to the first user speech by performing speech recognition for the first user speech (a Linguistic Context Engine (LCE) performs automatic speech recognition (ASR) on input audio samples, paragraphs [0031-0032]); and 


In regard to claim 18, Rozen discloses the processor is further configured to, based on the identified at least one first domain, load, as the first data, data corresponding to the identified at least one first domain, from among the data classified according to the plurality of domains, into the volatile memory (based on the identified domain, a particular language model for that domain is loaded into memory, paragraph [0033]).

In regard to claim 19, Rozen discloses the processor is further configured to: 
process the loaded first data corresponding to the identified at least first one domain (the loaded domain models are used by a voice recognition engine, paragraphs [0033-0035]); and 
perform natural language understanding for the first text based on the processed first data (the voice recognition engine performs natural language understanding, paragraph [0017]).


Claim(s) 5-6, 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozen, in view of Kim, and further in view of Cox et al. (U.S. Patent Application Pub. No. 2019/0341031, hereinafter “Cox”).
In regard to claim 5, Rozen and Kim do not disclose the processor is further configured to, maintain the loaded first data corresponding to the identified at least one first domain in the volatile memory for a predetermined period.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to maintain the loaded first data corresponding to the identified at least one first domain in the volatile memory for a predetermined period, because it would create a historical lookup structure for a user to provide short- or long-term context for recognizing the user’s spoken commands, as suggested by Cox (paragraph [0093]).

In regard to claim 6, Rozen and Kim do not disclose loading data corresponding to the identified at least one second domain and different from the first data into the volatile memory.
Cox discloses the processor is further configured to: 
based on receiving a second user speech through the microphone while the first data corresponding to the identified at least one first domain is maintained in the volatile memory, identify at least one second domain corresponding to the second user speech (the context domain information is maintained in the cache for a predetermined period, paragraph [0093]; and new information added upon receiving additional user speech, paragraph [0082]); and 
load second data, among the data classified according to the plurality of domains, corresponding to the identified at least one second domain and different from the first data, into the volatile memory (domain specific language models are dynamically loaded into memory in parallel with a primary general language model based on context, paragraphs [0067] and [0075]; and cached until a predetermined period has expired, paragraph [0093]).


In regard to claim 12, Rozen and Kim do not disclose maintaining the loaded first data corresponding to the identified at least one first domain in the volatile memory for a predetermined period.
Cox discloses method for controlling an electronic device (Fig. 2, 200) comprising maintaining the loaded first data corresponding to the identified at least one first domain in the volatile memory for a predetermined period (domain specific language models are dynamically loaded into memory in parallel with a primary general language model based on context, paragraphs [0067] and [0075]; and cached until a predetermined period has expired, paragraph [0093]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to maintain the loaded first data corresponding to the identified at least one first domain in the volatile memory for a predetermined period, because it would create a historical lookup structure for a user to provide short- or long-term context for recognizing the user’s spoken commands, as suggested by Cox (paragraph [0093]).

In regard to claim 13, Rozen and Kim do not disclose loading data corresponding to the identified at least one second domain and different from the first data into the volatile memory.
Cox discloses based on receiving a second user speech while the first data corresponding to the identified at least one first domain is maintained in the volatile memory, identifying at least one second 
loading second data, among the data classified according to the plurality of domains, corresponding to the identified at least one second domain and different from the first data, into the volatile memory (domain specific language models are dynamically loaded into memory in parallel with a primary general language model based on context, paragraphs [0067] and [0075]; and cached until a predetermined period has expired, paragraph [0093]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to load second data corresponding to the identified at least one second domain and different from the first data into the volatile memory, because it would create a historical lookup structure for a user to provide short- or long-term context for recognizing the user’s spoken commands, as suggested by Cox (paragraph [0093]).

In regard to claim 20, Rozen and Kim do not disclose loading data corresponding to the identified at least one second domain and different from the first data into the volatile memory.
Cox discloses the processor is further configured to: 
based on receiving a second user speech while the first data corresponding to the identified at least one first domain is maintained in the volatile memory, identify at least one second domain corresponding to the second user speech (the context domain information is maintained in the cache for a predetermined period, paragraph [0093]; and new information added upon receiving additional user speech, paragraph [0082]); and 
load second data, among the data classified according to the plurality of domains, corresponding to the identified at least one second domain and different from the first data, into the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to load second data corresponding to the identified at least one second domain and different from the first data into the volatile memory, because it would create a historical lookup structure for a user to provide short- or long-term context for recognizing the user’s spoken commands, as suggested by Cox (paragraph [0093]).


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozen, in view of Kim, and further in view of Ji et al. (U.S. Patent Application Pub. No. 2020/0242198, hereinafter “Ji”).
In regard to claim 7, Rozen and Kim do not disclose the processor is further configured to load data corresponding to a module for recognizing the trigger input into the volatile memory. 
Ji discloses an electronic device (Fig. 1, 100) comprising a processor (105), wherein the processor is configured to:
based on the electronic device being turned on, load data, among the data commonly used for the plurality of domains, corresponding to a module for recognizing the trigger input, into the volatile memory (trigger words for multiple domains are loaded into memory, paragraph [0081]); and 
based on recognizing the trigger input using the loaded data corresponding to the module for recognizing the trigger input, determine to perform the speech recognition for the user speech (upon detecting audio content that matches a trigger word, a wake up signal is output to perform speech recognition, paragraph [0084]).


In regard to claim 14, Rozen and Kim do not disclose loading data corresponding to a module for recognizing the trigger input into the volatile memory. 
Ji discloses a method for controlling an electronic device (Fig. 1, 100) comprising:
based on the electronic device being turned on, loading data, among the data commonly used for the plurality of domains, corresponding to a module for recognizing the trigger input, into the volatile memory (trigger words for multiple domains are loaded into memory, paragraph [0081]); and 
based on recognizing the trigger input using the loaded data corresponding to the module for recognizing the trigger input, determining to perform the speech recognition for the user speech (upon detecting audio content that matches a trigger word, a wake up signal is output to perform speech recognition, paragraph [0084]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to load data corresponding to a module for recognizing the trigger input into the volatile memory and perform speech recognition based on recognizing the trigger input using the loaded data corresponding to the module for recognizing the trigger input, because loading data corresponding to a module for recognizing the trigger input into the volatile memory would consume less .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corfield, Kennewick et al., Riskin et al., Natarajan et al., and Fisher et al. disclose additional methods for dynamically loading domain models into memory for speech recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 3/17/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656